Opinion issued November 27, 2002




 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00759-CV
____________

TWYON JAMES HAMILTON, Appellant

V.

TEXAS FARMERS INSURANCE COMPANY AS SUBROGEE OF W.
FERNANDEZ, Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 756,190



O P I N I O N
	This is an appeal from a judgment signed June 14, 2002.  Appellant has
invoked the jurisdiction of this Court by filing a notice of appeal, but he has not paid
the appellate filing fee.  On August 21, 2002, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, his appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
	Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1)

Do not publish.  Tex. R. App. P. 47.
1. The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.